Case: 17-14496   Date Filed: 11/05/2018   Page: 1 of 10


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-14496
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:17-cr-20334-FAM-3



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

RONALD MORROBEL,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (November 5, 2018)

Before TJOFLAT, MARTIN, and BRANCH, Circuit Judges.

PER CURIAM:
              Case: 17-14496      Date Filed: 11/05/2018     Page: 2 of 10


      Ronald Morrobel appeals his 210-month sentence, imposed after he pled

guilty to conspiracy to possess with intent to distribute 28 grams or more of crack

cocaine and a detectable amount of heroin, dealing in firearms without a license,

and being a felon in possession of a firearm and ammunition. He argues the

district court erred by enhancing his sentence under two United States Sentencing

Guidelines provisions and the Armed Career Criminal Act (“ACCA”).

                                            I.

      Morrobel and two co-defendants, Juan Videa and David Marshall, were

indicted in May 2017. The indictment charged Morrobel with conspiracy to

possess with intent to distribute 28 grams or more of cocaine base and a detectable

amount of heroin, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(iii), and 846;

dealing in firearms without a license, in violation of 18 U.S.C. §§ 922(a)(1)(A),

924(a)(1)(D), and 18 U.S.C. § 2; four counts of possession of a firearm by a

convicted felon, in violation of 18 U.S.C. § 922(g)(1); and possessing with intent

to distribute a detectable amount of cocaine base, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(C) and 18 U.S.C. § 2.

      Morrobel pled guilty to conspiracy to possess with intent to distribute

cocaine base and heroin, unlicensed firearms dealing, and one count of possession

of a firearm by a convicted felon. The government dismissed all other counts. As

part of the guilty plea, the parties stipulated to a factual proffer stating that


                                            2
             Case: 17-14496     Date Filed: 11/05/2018    Page: 3 of 10


Morrobel sold guns and drugs to undercover officers several times. The proffer

specified that Morrobel “personally sold narcotics” and “firearms and ammunition

to members of the law enforcement investigation.”

      Before sentencing, a probation officer prepared a presentence investigation

report (“PSR”). The PSR calculated Morrobel’s base offense level as 22 under

United States Sentencing Guideline § 2K2.1. It applied several offense-level

enhancements, including a four-level enhancement under Guidelines § 2K2.1(b)(5)

for trafficking in firearms as well as a four-level enhancement under Guidelines

§ 2K2.1(b)(6)(B) for possessing a gun in connection with another offense. The

PSR also classified him as an armed career criminal. Morrobel filed objections to

the PSR, arguing, among other things, that the enhancements for trafficking in

firearms and possessing a firearm in connection with another felony offense did

not apply and that he was not an armed career criminal.

      The district court sentenced Morrobel and his codefendants at the same

hearing but addressed each separately. The court overruled Morrobel’s objections

to the enhancements under Guidelines § 2K2.1(b)(5) and (b)(6)(B), as well as

ACCA. It determined Morrobel’s final offense level was 34 and his criminal

history category was VI, resulting in a guideline range of 262 to 327 months. The

court varied downward from the Guidelines and sentenced Morrobel to 210

months. This appeal followed.


                                         3
              Case: 17-14496     Date Filed: 11/05/2018    Page: 4 of 10


                                          II.

      We recognize at the outset that this was an unusual sentencing hearing. All

three codefendants were sentenced at the same hearing, which lasted much of the

day, although there were several breaks. The defendants each raised similar

objections, particularly the objections to Guideline § 2K2.1(b)(5) and (b)(6)(B).

The district court began the hearing by asking each defendant whether he had read

the PSR (all three had), but the court did not ask whether the defendants had any

factual objections to the PSR. The court also never expressly adopted the facts

contained in the PSR. In the morning, the court heard from Videa’s counsel then

from Marshall’s counsel.

      During these early parts of the hearing, the record shows the court

understood from the limited details in the factual proffer and the nature of the

parties’ objections to the PSR that the parties “don’t agree on anything with the

facts.” The court repeatedly offered to vacate the guilty pleas so the parties could

litigate the facts in front of a jury. In this way, for Videa, and perhaps for Marshall

as well, the court appeared to consider only the factual proffer and facts expressly

admitted by the defendants at sentencing, while not relying on the facts contained

in the PSR.

      But once the court turned to Morrobel’s objections, the court and the parties

seemed to have arrived at a firmer grasp of what facts were agreed to and what


                                           4
              Case: 17-14496     Date Filed: 11/05/2018   Page: 5 of 10


objections remained. Thus, in the portion of the transcript in which Morrobel

made his objections to the sentencing enhancements, there appears to be agreement

about the facts, such that the dispute was about the legal implications of those

facts. The court seemed to understand the parties’ dispute as being about whether

the agreed upon facts satisfied the legal requirements for enhancements under the

Guidelines and ACCA. On appeal, the government relies heavily on the facts

contained in the PSR. Morrobel does not argue those facts were not admitted. We

therefore find it appropriate to rely on the facts contained in the PSR to resolve

Morrobel’s appeal.

      We now turn to Morrobel’s challenges to the two Guideline enhancements

imposed by the district court. In assessing the imposition of a sentencing

enhancement, we review the district court’s findings of fact for clear error and its

application of the Guidelines de novo. United States v. Perez-Oliveros, 479 F.3d
779, 783 (11th Cir. 2007).

                                          A.

      Morrobel challenges the district court’s enhancement of his sentence under

Guideline § 2K2.1(b)(5). That section applies if the defendant

      (i) transported, transferred, or otherwise disposed of two or more
          firearms to another individual, or received two or more firearms
          with the intent to transport, transfer, or otherwise dispose of
          firearms to another individual; and



                                          5
              Case: 17-14496    Date Filed: 11/05/2018    Page: 6 of 10


      (ii) knew or had reason to believe that such conduct would result in
          the transport, transfer, or disposal of a firearm to an individual—

             (I) whose possession or receipt of the firearm would be
                 unlawful; or

             (II) who intended to use or dispose of the firearm unlawfully.

USSG § 2K2.1 cmt. n.13. When deciding whether a defendant knew his conduct

would result in the transfer of a firearm to someone who intended to dispose of it

illegally, we look “to the circumstances known to the defendant.” United States v.

Asante, 782 F.3d 639, 644 (11th Cir. 2015).

      In Asante, this court upheld the district court’s application of the

§ 2K2.1(b)(5) trafficking-in-firearms enhancement. 782 F.3d at 646. The record in

Asante showed the defendant told his codefendant that he was transporting

firearms to make money, directed the codefendant to purchase smaller caliber guns

to facilitate the transport, and was aware that those firearms would be then

concealed in cars and shipped abroad to his brother, who planned to retrieve the

smuggled firearms. Id. This evidence supported the inference that, at the time the

defendant received and transferred the firearms, he knew or had a reason to believe

that his conduct would result in the transfer of the firearms to a person who

intended to use or dispose of the firearms unlawfully. Id.

      For Morrobel, the district court did not clearly err in applying the four-level

trafficking-in-firearms enhancement. The PSR established that Morrobel


                                          6
                Case: 17-14496   Date Filed: 11/05/2018    Page: 7 of 10


transferred more than two firearms to the undercover agent and thus satisfied the

first prong of the enhancement. See USSG § 2K2.1 cmt. n.13(A)(i). As to the

second prong, the undisputed facts in the PSR were that Morrobel sold at least 28

grams of crack cocaine and several firearms, including four fully or semi-

automatic rifles and a revolver with a defaced serial number, in a series of

transactions with the same buyer. Despite Morrobel’s argument that he was never

on notice that the buyers intended to use the firearms for future criminal activity,

the PSR noted that Morrobel sold several firearms with silencers or large capacity

magazines, one of which was stolen and one of which had a defaced serial number.

Given the number of Morrobel’s transactions with the same buyer as well as the

types of firearms sold, the record supported the district court’s finding that

Morrobel knew or had reason to believe that he transferred firearms to someone

who intended to use them to engage in unlawful armed-drug trafficking or other

criminal conduct. See USSG § 2K2.1(b)(5); id., § 2K2.1 cmt. n.13(A)(ii)(II);

Asante, 782 F.3d at 645–46. We therefore affirm on this issue.

                                          B.

      Morrobel also challenges the district court’s application of Guideline

§ 2K2.1(b)(6). That Guideline provides for a four-point increase in offense level if

the defendant

      (A) possessed any firearm or ammunition while leaving or attempting
          to leave the United States, or possessed or transferred any firearm
                                           7
                Case: 17-14496   Date Filed: 11/05/2018   Page: 8 of 10


          or ammunition with knowledge, intent, or reason to believe that it
          would be transported out of the United States; or

      (B) used or possessed any firearm or ammunition in connection with
          another felony offense; or possessed or transferred any firearm or
          ammunition with knowledge, intent, or reason to believe that it
          would be used or possessed in connection with another felony
          offense[.]

Id. The Guideline commentary explains that the firearm must have “facilitated, or

had the potential of facilitating, another felony offense.” Id. § 2K2.1 cmt. n.14(A).

If the other felony offense is “a drug trafficking offense in which a firearm is found

in close proximity to drugs,” the enhancement applies. Id. § 2K2.1 cmt. n.14(B).

The commentary defines “[a]nother felony offense” as “any federal, state, or local

offense, other than the explosive or firearms possession or trafficking offense,

punishable by imprisonment for a term exceeding one year, regardless of whether a

criminal charge was brought, or a conviction obtained.” Id. § 2K2.1 cmt. n.14(C).

The commentary also states that the enhancement applies “in the case of a drug

trafficking offense in which a firearm is found in close proximity to drugs,

drug-manufacturing materials, or drug paraphernalia . . . because the presence of

the firearm has the potential of facilitating another felony offense.” Id. § 2K2.1

cmt. n.14(B).

      The district court did not err by enhancing Morrobel’s sentence by four

levels under § 2K2.1(b)(6)(B). During a single transaction, Morrobel sold the

confidential source $200 worth of crack cocaine and a Smith and Wesson Air
                                          8
              Case: 17-14496       Date Filed: 11/05/2018   Page: 9 of 10


Weight .38 revolver with a defaced serial number. Morrobel’s simultaneous

possession of drugs and a firearm during this transaction potentially emboldened

him to make the drug sale. See USSG § 2K2.1(b)(6)(B); id. § 2K2.1 cmt. n.14(A)–

(B); United States v. Gainey, 111 F.3d 834, 837 (11th Cir. 1997). We therefore

affirm on this issue as well.

                                           III.

      Morrobel next argues he is not an armed career criminal because his

conviction for Florida aggravated assault does not qualify as a violent felony. We

review de novo whether a prior conviction qualifies as a violent felony within the

meaning of ACCA. United States v. Hill, 799 F.3d 1318, 1321 (11th Cir. 2015)

(per curiam). ACCA provides that a defendant convicted of possession of a

firearm as a convicted felon who has three previous convictions for a violent

felony or a serious drug offense shall be imprisoned not less than 15 years. 18

U.S.C. § 924(e)(1). “Violent felony” is defined, in relevant part, as any crime

punishable by a term of imprisonment exceeding one year that “has as an element

the use, attempted use, or threatened use of physical force against the person of

another.” Id. § 924(e)(2)(B)(i).

      This Court has held that a Florida aggravated assault conviction under

Florida Statute § 784.021 “will always include as an element the threatened use of

physical force against the person of another . . . and thus qualifies as a violent


                                            9
             Case: 17-14496    Date Filed: 11/05/2018   Page: 10 of 10


felony for the purposes of the ACCA.” Turner v. Warden Coleman FCI, 709 F.3d
1328, 1338 (11th Cir. 2013) (quotation marks omitted and alterations adopted).

This holding was reaffirmed in United States v. Golden, 854 F.3d 1256 (11th Cir.

2017) (per curiam), which relied on Turner to hold that aggravated assault under

§ 784.021 is a crime of violence under the identical definition provided in

Guideline § 2K2.1(a)(2). Golden, 854 F.3d at 1256–57.

      Based on this court’s decisions in Golden and Turner, the district court did

not err in finding Morrobel’s prior conviction for aggravated assault with a deadly

weapon under § 784.021(1)(a) constituted a violent offense for purposes of his

ACCA sentence enhancement. Although Morrobel argues that Turner was

wrongly decided, we are bound to apply it unless it is overturned by the Supreme

Court or by this court sitting en banc. See Golden, 854 F.3d at 1257. We therefore

affirm on this issue.

      AFFIRMED.




                                         10